Citation Nr: 1453351	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  07-00 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for migraines.

3.  Entitlement to service connection for chronic fatigue syndrome due to undiagnosed illness.

4.  Entitlement to service connection for vascular dementia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL


The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from October 1975 to February 1978, from November 1989 to February 1990, from May 1990 to September 1990, and from June 1991 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 and October 2006 rating decisions of the VA Regional Office (RO) in Atlanta, Georgia.  

In August 2009, the Veteran testified and his wife at a hearing conducted before a Decision Review Officer (DRO) and in October 2014, he testified at a hearing conducted before the undersigned.  Transcripts of both hearings have been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has PTSD that is as likely as not related to his military service.

2.  The Veteran has migraines that are as likely as not related to his military service.

3.  The Veteran has chronic fatigue syndrome due to an undiagnosed illness that is as likely as not related to his military service.

4.  The Veteran has vascular dementia that is as likely as not related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for service connection for migraines have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  The criteria for service connection for chronic fatigue syndrome due to an undiagnosed illness have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2014).

4.  The criteria for service connection for vascular dementia have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is granting all of the issues on appeal; no discussion of VA's duties to notify and assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  The Veteran's personnel records confirm his status as a Persian Gulf Veteran,

There are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  Presumptive service connection is warranted with the manifestation of certain infectious diseases, which the Veteran is not claiming.  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred. 

During the course of the appeal, VA liberalized the evidentiary standard for establishing the in-service stressor required for PTSD claims when such stressor is related to a fear of hostile military or terrorist activity.  Specifically, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror." 

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.

	1.  PTSD

The Veteran's personnel records confirm that he was stationed in Saudi Arabia during his period of service from June 1991 to December 1991.  His DD 214 from that time period shows that his military occupational specialty (MOS) was that of a cannon crewmember.  His service treatment records (STRs) show no diagnosis of or treatment for PTSD.  However, a record during his National Guard service and not during a period of active duty shows a diagnosis of adjustment disorder in June 1992.

The Veteran's contentions have indicated a fear of hostile military activity while stationed in Saudi Arabia.  See, e.g., August 2009 Hearing Transcript (H.T.) at 3. Post service treatment records show a diagnosis of PTSD by a VA psychologist; the records indicate such diagnosis is based on his military service when stationed in Saudi Arabia.  See, e.g., April 2006 PTSD evaluation.

The Veteran was afforded a fee-based examination in April 2012.  PTSD was not diagnosed; the examination report shows that the examiner found that the Veteran did not meet any of the criteria for a diagnosis of PTSD.

Based on a review of the evidence, the Board concludes that service connection for PTSD is warranted.  The Veteran's competent and credible contentions show that he had a fear of hostile military activity while serving in the Persian Gulf War.  His reports are consistent with the circumstances and conditions of his military service.  Consequently, under the liberalization of the regulation, the evidence supports a finding of in-service stressors.  In light of the treatment records showing a diagnosis of PTSD by a VA psychologist, and in affording the Veteran the benefit-of-the-doubt, the evidence shows that the Veteran's current PTSD is related to his military service.

In finding that the Veteran's PTSD is related to his military service, the Board acknowledges that the April 2012 examiner did not diagnose the Veteran with PTSD.  However, considering that the Veteran's numerous VA treatment records repeatedly show a diagnosis of PTSD based on his military service, the Board finds that the preponderance of the evidence weighs in favor of the Veteran having a current diagnosis of PTSD.

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for PTSD is, therefore, granted. 

	2.  Migraines

The Veteran's STRs from his periods of active duty show no diagnosis of or treatment for migraines.  However, records during his National Guard service and not during a period of active duty show he complained of severe headaches in May 1992 and June 1992.  The May 1992 record shows that the Veteran reported that his headaches began in November 1991 while stationed in Saudi Arabia.  

A buddy statement received in May 2005 shows that the Veteran often complained of migraine headaches when he returned from the Gulf War in 1991.

Post-service VA treatment records throughout this appeal have shown a diagnosis of migraines.  See, e.g., October 2006 discharge instructions.  At his October 2014 hearing, the Veteran testified that he did not have migraines prior to active duty and that they began about two to three months after he arrived in Saudi Arabia.  See October 2014 Hearing Transcript (T.) at 4-5. 

Based on a review of the evidence, the Board concludes that service connection for migraines is warranted.  The Veteran's competent and credible contentions show that he has migraines that began during his period of active duty from June 1991 to December 1991.  The Veteran's contentions are supported by STRs during his National Guard service dated in 1992, as well as the May 2005 buddy statement.  The Veteran's contentions are sufficient to establish that the onset of his migraines began during his military service.  His hearing testimony confirms that he did not have migraines prior to that period of active duty.  Treatment records during this appeal reflect a current diagnosis of migraines.  In light of the treatment records showing a diagnosis of migraines as well as the Veteran's competent and credible contentions, and in affording the Veteran the benefit-of-the-doubt, the evidence shows that the Veteran's current migraines are related to his military service.

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for migraines is, therefore, granted. 

	3.  Chronic Fatigue Syndrome

The Veteran's STRs from his periods of active duty show no diagnosis of or treatment for chronic fatigue syndrome.  

The post-service treatment records that have been obtained in connection with this appeal have not shown a diagnosis of chronic fatigue syndrome, although they do reflect complaints of sleeping problems as well as being prescribed medication for those problems.  See, e.g., September 2006 treatment record.  At his October 2014 hearing, the Veteran testified that he did not have any issues with chronic fatigue prior to active duty in 1991.  See T. at 6.  He testified that about four to five months after he arrived in Saudi Arabia, he began to tire very easily.  Id.  The Veteran reported being diagnosed and treated for chronic fatigue syndrome.  Id. at 7.  

Based on a review of the evidence, the Board concludes that service connection for chronic fatigue syndrome is warranted.  As discussed above, the Veteran served in Saudi Arabia during the Persian Gulf War and chronic fatigue syndrome is considered to be a medically unexplained chronic multi-symptom illness.  The Veteran's competent and credible contentions show that he has chronic fatigue syndrome that began during his period of active duty from June 1991 to December 1991.  The Veteran's contentions are sufficient to establish that the onset of his chronic fatigue syndrome began during his military service.  His hearing testimony confirms that he did not have problems prior to that period of active duty.  Treatment records during this appeal reflect treatment for sleep impairment, while the Veteran testified that he has chronic fatigue syndrome.  The Veteran is competent and credible to testify regarding having a current disorder.  In light of the Veteran's competent and credible contentions, and in affording him the benefit-of-the-doubt, the evidence shows that the Veteran's current chronic fatigue syndrome is related to his military service.

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for chronic fatigue syndrome is, therefore, granted. 

	4.  Vascular Dementia

The Veteran's STRs from his periods of active duty show no diagnosis of or treatment for vascular dementia.  

The buddy statement received in May 2005 shows that the Veteran showed evidence of disorientation to time and place and memory loss when he returned from the Gulf War in 1991.

Post-service VA treatment records throughout this appeal have shown a diagnosis of dementia due, in part, to vascular disease.  See, e.g., October 2006 neuropsychology consultation.  At his October 2014 hearing, the Veteran testified that he first noticed short-term memory problems shortly after returning from his service in 1991.  See T. at 8.  He testified that he did not have any problems prior to his service.  Id.

Based on a review of the evidence, the Board concludes that service connection for vascular dementia is warranted.  In this case, due to the Veteran's status as a Persian Gulf Veteran, the Board concedes in-service injuries from environmental hazards.  The Veteran's competent and credible contentions show that he has vascular dementia that began shortly after his period of active duty from June 1991 to December 1991.  The Veteran's contentions are supported by the May 2005 buddy statement.  Considering that the Veteran testified about not having any problems prior to service, as no post-service event, injury, or disease has been shown following his 1991 service and the onset of his dementia, the evidence supports a finding that his currently diagnosed dementia is related to his Persian Gulf War service.  Treatment records during this appeal reflect a current diagnosis of vascular dementia.  In light of the treatment records showing a diagnosis of vascular dementia as well as the Veteran's competent and credible contentions, and in affording the Veteran the benefit-of-the-doubt, the evidence shows that the Veteran's current vascular dementia is related to his military service.

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for vascular dementia is, therefore, granted. 



ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for migraines is granted.

Entitlement to service connection for chronic fatigue syndrome due to undiagnosed illness is granted.

Entitlement to service connection for vascular dementia is granted.



____________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


